Concurring and Dissenting Opinion by
Mr. Justice Roberts:
I concur'in the majority’s action in sustaining the dismissal of the complaint on the'ground that appellant failed to exhaust her • internal union remedial processes.
I dissent, however, from the majority’s alternative* holding that the instant suit is preempted by the National Labor Relations Act.
In my view, the. preemption issue in the instant case is governed by International Association of Machinists v. Gonzales, 356 U.S. 617, 78 S. Ct. 923 (1958); In that case, a union member claimed that he had béenexpelled from membership in the union in violation of the union’s constitution and by-laws. He sued the union in a California state court for' restoration of his membership rights and for damages for his illegal expulsion. The United. States Supreme Court, in an opinion by Mr. Justice Frankfurter, held' that the action was not preempted by the National Labor Relations Act. That Court noted that “to preclude a state cóurt from exerting its traditional jurisdiction to determine and enforce the rights of union membership *433would in many cases leave an unjustly ousted member without remedy for the restoration of his important union rights. Such a drastic result, on the remote possibility of some entanglement with the Board’s enforcement of the national policy, would require a more compelling indication of congressional will than . can be found in the interstices of the Taft-Hartley Act.” International Association of Machinists v. Gonzales, supra at 620, 78 S. Ct. at 925.
The case presently before us presents the same issue of preemption as was considered in Gonzales. We are here confronted not with a labor-management dispute, or what is sometimes termed the “employment relationship”,1 but rather with an internal union dispute not covered by the National Labor Relations Act.2 I can only conclude, therefore, that Gonzales controls the preemption issue in the present case.3 As Mr. Justice Frankfurter noted, “a state court decision re*434quiriug restoration of membership requires consideration of and judgment upon matters wholly outside the scope of the National Labor Relations Board’s determination with reference to employer discrimination after union ouster from, membership.” International Association of Machinists v. Gonzales, supra at 622, 78 S. Ct. at 926; see also International Organization Masters, Mates and Pilots of America, Local No. 2 v. *435International Organization Masters, Mates and Pilots of America, Inc., 414 Pa. 277, 199 A. 2d. 432 (1964); cf. Linn v. United Plant Guard Workers of America, Local 114, 383 U.S. 53, 86 S. Ct. 657, 34 L.W. 4136 (February 21, 1966); Meyer v. Jt. Council 53, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, 416 Pa. 401, 206 A. 2d 382 (1965).
For these reasons, I dissent from the majority’s alternative holding that the union member’s , cause of action against his union is. preempted by the National Labor Relations Act.

 See International Organization Masters, Mates and Pilots of America, Local No. 2 v. International Organization Masters, Mates, and Pilots of America, Inc., 414 Pa. 277, 281-82, 199 A. 2d 432, 434 (1964).


 The proviso to §8 (b)(1) of the Act states that “this paragraph shall not impair the right of a lábor organization to prescribe its own rules with respect to the acquisition or retention of membership therein. . . .” 61 Stat. 141, 29 U.S.C. §158(b)(1). Moreover, the fact that the complaint seeks monetary damages for loss of wages does not change the result. The United States Supreme Court expressly considered this point in Gonzales and there held that the possibility of conflict arising from a state court’s award of damages is “too contingent, too remotely related to the public interest expressed in the Taft-Hartley Act, to justify depriving state courts of jurisdiction to vindicate the personal rights of an ousted union member.” International Association of Machinists v. Gonzales, supra at 621, 78 S. Ct. at 925-26.


 Subsequent to the decision in Gonzales, the United States Supreme Court reaffirmed the preemption doctrine in San Diego Building Trades Council v. Garmon, 359 U.S. 236, 79 S. Ct. 773 (1959), but expressly noted that a suit such as the one involved in the Gonzales case would not be preempted by the National Labor *434Relations Act because it was too peripheral to the concerns of that Act. San Diego Building Trades Council v. Garmon, supra at 244-45, 79 S. Ct. at 779.
Moreover, the decisions of the United States Supreme Court in Local 100, United Association of Journeymen and Apprentices v. Borden, 373 U.S. 690, 83 S. Ct. 1423 (1963), and Ornamental Iron Workers Union v. Perko, 373 U.S. 701, 83 S. Ct. 1429 (1963) are in no way inconsistent wit;h Gonzales, and cannot be viewed as having-sub-silentio-overruled Gonzales.
In Perko, the allegation of the union member, was that the union had conspired with the company to discharge him from his duties. Thus, the Court was confronted with a situation which was not peripheral to the employment relationship, but rather one which fell “within the ambit .of'the.unfair labor practices prohibited by §§8(b)(1) (A) and 8(b) (2) of the Act.” Ornamental Iron Workers Union v. Perko, supra at 706-07, 83 S. Ct. at 1432.
In Borden, the Court was presented, with a unique situation in that the union member’s complaint “focused principally, if not entirely, on, the union’s actions with respect to Borden’s efforts to obtain employment.” United Association of Journeymen and Apprentices v. Borden, supra at 697, 83 S. Ct. at 1427. Because of the factual involvement of the. union in the employment relationship through its operation of a hiring hall, the Court distinguished that case from Gonzales, stating that Borden “does not come within the Gonzales rationale.” Ibid.
It is equally significant to note that the United States Supreme Court in Borden described the' Gonzales rationale in these words: “the Gonzales decision, it is evident,‘ turned on the Court’s conclusion, that.the lawsuit was focused on purely internal union matters, i.e., on relations between the individual plaintiff and the union not having to do directly with matters of employment . . .” Ibid.